Case: 12-31160       Document: 00512291504         Page: 1     Date Filed: 06/28/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 28, 2013
                                     No. 12-31160
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MICHAEL DAVID PETERS,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:12-CR-54-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Defendant-Appellant Michael David Peters entered a conditional guilty
plea to a charge of failure to register as a sex offender under the Sex Offender
Registration and Notification Act (SORNA), 18 U.S.C. § 2250(a). Prior to his
plea, Peters moved unsuccessfully to dismiss this count of the indictment based
on his assertion that Congress violated the non-delegation doctrine by giving the
Attorney General the power to decide whether the SORNA applied retroactively.
Peters’s conditional plea reserved his right to bring this issue on appeal.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-31160     Document: 00512291504     Page: 2   Date Filed: 06/28/2013

                                  No. 12-31160

      In United States v. Johnson, 632 F.3d 912 (5th Cir. 2011), the defendant
raised an identical challenge to the SORNA. Reviewing de novo, we noted that
the non-delegation doctrine argument had been rejected in United States v.
Whaley, 577 F.3d 254, 260-64 (5th Cir. 2009). Johnson, 632 F.3d at 917. Peters
recognizes that his argument is foreclosed but presents the issue to preserve it
for further appellate review in light of the dissent in Reynolds v. United States,
132 S.Ct. 975 (2012). As Peters concedes, we are bound by Johnson and Whaley.
See United States v. Short, 181 F.3d 620, 624 (5th Cir. 1999) (noting that a panel
is bound by the precedent of previous panels absent an intervening Supreme
Court case explicitly or implicitly overruling the prior precedent).
      AFFIRMED.




                                        2